DETAILED ACTION
This is in response to the application filed on July 10, 2020 in which claims 1 – 20 are presented for examination.
Status of Claims
Claims 1 – 20 are pending, of which claims 1, 13, and 14 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Each of independent claims 1, 13, and 14 recite the limitation "to monitor the program flow" in the first two lines of each independent claim.  There is insufficient antecedent basis for this limitation in the claim.  The examiner recommends deleting the word ‘the’ in this phrase at the beginning of each independent claim, to read “to monitor 
Claim 3 recites the limitation "compare (i) the actual location to which program flow has returned with (ii) the location to which program flow was expected to return as indicated by the respective location value."  There is insufficient antecedent basis for the limitations of ‘the actual location’ and ‘the respective location value’ in the claim.  The examiner recommends amending claim 3 to state "compare (i) an actual location to which program flow has returned with (ii) the location to which program flow was expected to return as indicated by a respective location value."
Claim 5 recites the limitations "operate in the first mode if the last stored location value represents the first location and otherwise if a counter associated with the last stored location is not full."  There is insufficient antecedent basis for the limitations ‘the last stored location value’ and ‘the last stored location’ in the claim.  The examiner recommends amending the limitations to state ‘ a last stored location value’ and ‘ a last stored location.’  Claim 6 inherits this rejection based on its dependency.
Claims 7 and 8 recite the limitation "that location value."  There is insufficient antecedent basis for the limitations ‘that location value’ in the claim.  The examiner suggests amending claims 7 and 8 to finish with ‘ a
Claims 9 and 11 recite the limitation "when two successive stores store the same location value."  There is insufficient antecedent basis for the limitations of ‘the same location value’ in the claims.  The examiner recommends amending claims 9 and 11 to state "when two successive stores store a same location value."
Claim 15 recites the limitations "the supervisory unit is configured to employ the second mechanism if the last stored location value in order does not represent the expected return address and to employ the first mechanism if the last stored location value in order does represent the expected return address."  There is insufficient antecedent basis for the limitations ‘the last stored location value’ in the claim.  The examiner recommends amending the first instance of the limitation to state ‘ a last stored location value.’  Claim 16 inherits this rejection based on its dependency.
Claim 16 recites the limitation "that location value."  There is insufficient antecedent basis for the limitations ‘that location value’ in the claim.  The examiner believes that the limitation ‘that location value’ is referring to ‘the last stored location value’ and suggests such an amendment.
Claim 19 recites the limitation "if two successive location values represent the same expected return address."  There is insufficient antecedent basis for the limitations ‘the same expected return address’ in the claim.  The examiner recommends amending claim 19 to state "if two successive location values represent a same expected return address."
Claim 20 recites the limitation "if there is a counter associated with that location value, the counter holding an incremented value, to decrement that counter, and otherwise to clear that location value."  There is insufficient antecedent basis for the 
Claim 20 recites the limitations "determine whether the actual return address matches the expected return address indicated by the last stored location value in order."  There is insufficient antecedent basis for the limitations ‘the last stored location value’ in the claim.  The examiner recommends amending the first instance of the limitation to state ‘ a last stored location value.’  

Claim Objections
Claims 1 – 20 are objected to because of the following informalities:  the examiner believes that many claims require the addition of commas for clarity.  Appropriate correction is required.
A listing of claims in which the examiner recommends the addition of commas follows.  In the following listing of claims, the examiner has added ‘comma’ where an actual comma is recommended (merely for visual aid).

1. A processor supervisory unit configured to monitor the program flow executed by a processor, the supervisory unit being arranged to store a set of values representing locations to which the program flow is expected to return after jumps in the program flow, the unit being capable of:
 comma to store a location value representing a location to which the program flow is expected to return from that jump; and
in a second mode, on detecting a jump in the program flow comma to increment a counter associated with a location value representing a location to which the program flow is expected to return from that jump.

5. The processor supervisory unit as claimed in claim 4, wherein the unit is configured to, on detecting a first jump in the program flow from which the program flow is expected to return to a first location, operate in the first mode if the last stored location value represents the first location and otherwise if a counter associated with the last stored location is not full comma operate in the second mode to increment that counter.

7. The processor supervisory unit as claimed in claim 2, wherein the supervisory unit has access to a plurality of stores comma each configured to store a respective location value, and a pointer, and wherein the supervisory unit is configured to cause a counter to be associated with one of the location values by causing the pointer to point to that location value.

8. The processor supervisory unit as claimed in claim 7, wherein the supervisory unit has access to a plurality of stores comma each configured to store a respective location value, a plurality of counters numbering fewer than the stores, and a plurality of pointers, one for each counter, and wherein the supervisory unit is configured to cause 

10. The processor supervisory unit as claimed in claim 2, wherein the supervisory unit has access to a plurality of stores comma each configured to store a respective location value, and there is a counter associated with each of the stores.

13. A method of operating a processor supervisory unit configured to monitor the program flow executed by a processor, the supervisory unit being arranged to store a set of values representing locations to which the program flow is expected to return after jumps in the program flow, the method comprising:
in a first mode, on detecting a jump in the program flow comma storing a location value representing a location to which the program flow is expected to return from that jump; and
in a second mode, on detecting a jump in the program flow comma incrementing a counter associated with a location value representing a location to which the program flow is expected to return from that jump.

14. A processor supervisory unit configured to monitor the program flow executed by a processor, the supervisory unit being arranged to store a set of values representing locations to which the program flow is expected to return after jumps in the program flow, the unit being configured to monitor the program flow and detect jumps in program flow associated with subroutine calls, and in response to detecting such a jump comma 
i. a first mechanism comprising storing a location value representing the expected return address;
ii. a second mechanism comprising incrementing a counter associated with a previously stored location value that represents the expected return address.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7, 10, 12 – 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sander, U.S. Patent 6973563 (hereinafter referred to as Sander) (from Applicant’s IDS).


Referring to claim 1, Sander discloses “A processor supervisory unit configured to monitor the program flow executed by a processor, the supervisory unit being arranged to store a set of values representing locations to which the program flow is expected to return after jumps in the program flow” (Fig. 2 Return Prediction Unit 250 with return storage 252 along with column 2 lines 8 - 13 typically, the return address identifies the instruction following the call to the subroutine in the calling program. A return from a subroutine may be initiated by a subroutine return instruction (or, in some architectures, an indirect jump instruction) that pops the return address off the stack), “the unit being capable of: in a first mode, on detecting a jump in the program flow to store a location value representing a location to which the program flow is expected to return from that jump; and in a second mode, on detecting a jump in the program flow to increment a counter associated with a location value representing a location to which the program flow is expected to return from that jump” (column 2 line 49 - column 3 line 5 return storage with entries including a count and return address that corresponds to a recently detected call operation, comparing a new return address to the return address stored in the entry.  If the addresses match, increase a count.  If the addresses don't match, allocate a new entry for the new return address.  If the addresses match and the count is at a max count value, allocate a new entry).

	As per claim 2, Sander discloses “the unit is configured to store no more than a predetermined number of location values simultaneously by operating in the first mode” (column 2 lines 29 - 45 return stack overflow).

As per claim 3, Sander discloses “the unit is configured to, on detecting a return in the program flow that corresponds to a jump for which a location value has been stored by operation in the first mode or for which a counter has been incremented by operation in the second mode: “compare (i) the actual location to which program flow has returned with (ii) the location to which program flow was expected to return as indicated by the respective location value; and in response to a determination that those locations do not match, to log an indication of the actual return location or report the actual return location to a remote consumer” (column 2 line 49 - column 3 line 5 return storage with entries including a count and return address that corresponds to a recently detected call operation, comparing a new return address to the return address stored in the entry.  If the addresses match, increase a count.  If the addresses don't match, allocate a new entry for the new return address.  If the addresses match and the count is at a max count value, allocate a new entry).

	As per claim 4, Sander discloses “the unit is configured to store an ordered set of location values” (column 7 line 64 – column 8 line 3 return storage with return addresses, column 8 lines 20 – 21 return storage 252 may be a stack, column 8 lines 40 – 41 return storage 252 may be a linked list).

	As per claim 5, Sander discloses “the unit is configured to, on detecting a first jump in the program flow from which the program flow is expected to return to a first location, operate in the first mode if the last stored location value represents the first column 2 line 49 - column 3 line 5 return storage with entries including a count and return address that corresponds to a recently detected call operation, comparing a new return address to the return address stored in the entry.  If the addresses match, increase a count.  If the addresses don't match, allocate a new entry for the new return address.  If the addresses match and the count is at a max count value, allocate a new entry).

	As per claim 6, Sander discloses “the first jump is a recursive jump” (column 2 lines 29 - 45 nested subroutine calls).

	As per claim 7, Sander discloses “the supervisory unit has access to a plurality of stores each configured to store a respective location value, and a pointer, and wherein the supervisory unit is configured to cause a counter to be associated with one of the location values by causing the pointer to point to that location value” (column 8 line 40 - column 9 line 3 pointers to entries in the return storage, pointers correspond to a value of the entry’s count).

	As per claim 10, Sander discloses “the supervisory unit has access to a plurality of stores each configured to store a respective location value, and there is a counter associated with each of the stores” (column 2 line 49 - column 3 line 5 return storage with entries including a count and return address).

As per claim 12, Sander discloses “the or each said jump is due to a subroutine call” (column 2 lines 8 - 13 typically, the return address identifies the instruction following the call to the subroutine in the calling program. A return from a subroutine may be initiated by a subroutine return instruction (or, in some architectures, an indirect jump instruction) that pops the return address off the stack).
	
	Referring to claim 13, Sander discloses “A method of operating a processor supervisory unit configured to monitor the program flow executed by a processor, the supervisory unit being arranged to store a set of values representing locations to which the program flow is expected to return after jumps in the program flow” (Fig. 2 Return Prediction Unit 250 with return storage 252 along with column 2 lines 8 - 13 typically, the return address identifies the instruction following the call to the subroutine in the calling program. A return from a subroutine may be initiated by a subroutine return instruction (or, in some architectures, an indirect jump instruction) that pops the return address off the stack), “the method comprising: in a first mode, on detecting a jump in the program flow storing a location value representing a location to which the program flow is expected to return from that jump; and in a second mode, on detecting a jump in the program flow incrementing a counter associated with a location value representing a location to which the program flow is expected to return from that jump” (column 2 line 49 - column 3 line 5 return storage with entries including a count and return address that corresponds to a recently detected call operation, comparing a new return address to the return address stored in the entry.  If the addresses match, increase a count.  If the addresses don't match, allocate a new entry for the new return address.  If the addresses match and the count is at a max count value, allocate a new entry).

Referring to claim 14, Sander discloses “A processor supervisory unit configured to monitor the program flow executed by a processor, the supervisory unit being arranged to store a set of values representing locations to which the program flow is expected to return after jumps in the program flow, the unit being configured to monitor the program flow and detect jumps in program flow associated with subroutine calls” (Fig. 2 Return Prediction Unit 250 with return storage 252 along with column 2 lines 8 - 13 typically, the return address identifies the instruction following the call to the subroutine in the calling program. A return from a subroutine may be initiated by a subroutine return instruction (or, in some architectures, an indirect jump instruction) that pops the return address off the stack), “and in response to detecting such a jump to store an indication of an expected return address to which program flow is expected to return from that jump, the unit being capable of storing such an indication by both of the following mechanisms: i. a first mechanism comprising storing a location value representing the expected return address; ii. a second mechanism comprising incrementing a counter associated with a previously stored location value that represents the expected return address” (column 2 line 49 - column 3 line 5 return storage with entries including a count and return address that corresponds to a recently detected call operation, comparing a new return address to the return address stored in the entry.  If the addresses match, increase a count.  If the addresses don't match, allocate a new entry for the new return address.  If the addresses match and the count is at a max count value, allocate a new entry).

As per claim 15, Sander discloses “the supervisory unit is configured to store an ordered set of location values representing successive jump operations” (column 7 line 64 – column 8 line 3 return storage with return addresses, column 8 lines 20 – 21 return storage 252 may be a stack, column 8 lines 40 – 41 return storage 252 may be a linked list), “and wherein the supervisory unit is configured to employ the second mechanism if the last stored location value in order does not represent the expected return address and to employ the first mechanism if the last stored location value in order does represent the expected return address” (column 2 line 49 - column 3 line 5 return storage with entries including a count and return address that corresponds to a recently detected call operation, comparing a new return address to the return address stored in the entry.  If the addresses match, increase a count.  If the addresses don't match, allocate a new entry for the new return address.  If the addresses match and the count is at a max count value, allocate a new entry).

	As per claim 16, Sander discloses “the counter has a predetermined maximum value it can take, and the supervisory unit is configured to employ the first mechanism if the last stored location value in order does represent the expected return address and the counter associated with that location value is equal to the predetermined maximum value” (column 2 line 49 - column 3 line 5 return storage with entries including a count and return address that corresponds to a recently detected call operation, comparing a new return address to the return address stored in the entry.  If the addresses match, increase a count.  If the addresses don't match, allocate a new entry for the new return address.  If the addresses match and the count is at a max count value, allocate a new entry).

	As per claim 17, Sander discloses “the unit can only associate a counter with a single location value” (column 3 lines 21 – 24 in several embodiments, each entry in the return storage may include a respective count. However, fewer than all of the entries in the return storage may include a respective count in some embodiments).

	As per claim 18, Sander discloses “the unit is configured to store data indicating which of the location values the counter is associated with” (column 8 line 40 - column 9 line 3 pointers to entries in the return storage, pointers correspond to a value of the entry’s count).

	As per claim 20, Sander discloses “the unit is configured to, on detecting a return from a subroutine” (Fig. 2 Return Prediction Unit 250 with return storage 252 along with column 2 lines 8 - 13 typically, the return address identifies the instruction following the call to the subroutine in the calling program. A return from a subroutine may be initiated by a subroutine return instruction (or, in some architectures, an indirect jump instruction) that pops the return address off the stack), “the return being to an actual return address: determine whether the actual return address matches the expected return address indicated by the last stored location value in order, and if the column 2 line 49 - column 3 line 5 return storage with entries including a count and return address that corresponds to a recently detected call operation, comparing a new return address to the return address stored in the entry.  If the addresses match, increase a count.  If the addresses don't match, allocate a new entry for the new return address.  If the addresses match and the count is at a max count value, allocate a new entry); and “if there is a counter associated with that location value, the counter holding an incremented value, to decrement that counter, and otherwise to clear that location value” (column 8 line 40 - column 9 line 3 pointers to entries in the return storage, pointers correspond to a value of the entry’s count, decrement the count.  Also column 10 lines 46 – 59 if the count indicates that the return address should be provided once, the return address's entry may be removed from the return storage the first time that return address is used as a predicted return address).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sander in view of ‘Scalable Statistics Counters’ by Dice et al. (hereinafter referred to as Dice).

	As per claim 8, Sander discloses “the supervisory unit has access to a plurality of stores each configured to store a respective location value, a plurality of counters” “and a plurality of pointers, one for each counter, and wherein the supervisory unit is configured to cause a counter to be associated with one of the location values by causing a pointer corresponding to that counter to point to that location value” (column 8 line 40 - column 9 line 3 pointers to entries in the return storage, pointers correspond to a value of the entry’s count).
	Sander does not appear to explicitly disclose “a plurality of counters numbering fewer than the stores.”
	However, Dice discloses methods for monitoring including using shared counters (Introduction first three paragraphs).
	It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine the teachings of Dice with Sander so that the processor includes “a plurality of counters numbering fewer than the stores.”
Sander and Dice are analogous art because they are from the same field of endeavor, which is monitoring methods for processing.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Sander and Dice before him or her, to modify the teachings of Sander to include the teachings of Dice so that a plurality of counters numbering fewer than the stores are used in the system.
The motivation for doing so would have been to save cost of counters and 
.
	
Allowable Subject Matter
Claims 9, 11, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application 2020/0210320 and Patent 11,061,807 discloses a call-depth counter used in tracing.
U.S. Patent Application 2019/0065197 and Patent 10,331,447 disclose compressed return address stacks with counters.
U.S. Patent Application 2016/0180079 and Patent 9,858,411 disclose a profiling mechanism with a counter to track predicted return instructions.
U.S. Patent Application 2009/0222646 discloses trace information with counters.
U.S. Patent 5,732,272 discloses return addresses and counters for proper tracing of subroutines which jump to other subroutines.
U.S. Patent 9,858,411 discloses counters for tracking return instructions.
Japanese Patent Application JP 2005502123 A discloses program tracing and jump/call/branch instructions.

‘Leveraging Microarchitectural Side Channel Information to Efficiently Enhance Program Control Flow Integrity’ by Chen Liu et al., October 2014.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN G SNYDER/Primary Examiner, Art Unit 2184